Exhibit 10.2

 

SIENTRA, INC.

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

Joel Smith

 

This Amended and Restated Executive Employment Agreement (the “Agreement”), made
between Sientra, Inc. (the “Company”) and Joel Smith (“Executive”)
(collectively, the “Parties”), is effective as of February 1, 2015 (the
“Effective Date”) and amends and restates the prior employment letter agreement
between the Company and Executive dated October 15, 2014.

 

WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept and continue his employment on the terms,
provisions and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

1.             Employment by the Company.

 

1.1          Position.  Executive shall continue to serve as General Counsel,
Chief Compliance Officer and Corporate Secretary.  During the term of
Executive’s employment with the Company, Executive will devote Executive’s
diligent efforts and substantially all of Executive’s business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

 

1.2          Duties and Location.  Executive shall perform such duties as are
required by the Company’s Chief Executive Officer, to whom Executive will
report.  Executive’s primary office location shall be the Company’s Santa
Barbara office.  The Company reserves the right to reasonably require Executive
to perform Executive’s duties at places other than Executive’s primary office
location from time to time, and to require reasonable business travel. 
Executive shall devote substantially all of Executive’s business time and
attention to the performance of Executive’s duties hereunder and shall not
engage in any other business, profession or occupation for compensation or
otherwise that would conflict or interfere with the rendition of such services,
either directly or indirectly; provided that nothing in this Agreement shall
preclude Executive from (i) managing personal investments, (ii) serving on civic
or charitable boards or committees, (iii) engaging in business or professional
activities for compensation from a third party, for 40 or fewer hours per
calendar year, so long as such activities do not compete with the Company, and
(iv) with the prior approval from the Chief Executive Officer or Chairman of the
Board (not to be unreasonably withheld or delayed), serving on the board of
directors of other for-profit companies that do not compete with the Company, so
long as all such activities described in clauses (i) through (iv) herein do not
materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement.

 

1.3          Policies and Procedures.  The employment relationship between the
Parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

1

--------------------------------------------------------------------------------


 

2.             Compensation.

 

2.1          Salary.  As of the Effective Date, Executive’s base salary is
payable at the annualized rate of $300,000 per year (the “Base Salary”), subject
to standard payroll deductions and withholdings and payable in accordance with
the Company’s regular payroll schedule.

 

2.2          Bonus.  Effective as of October 2014, Executive will be eligible
for an annual discretionary bonus of up to 45% of Executive’s Base Salary (the
“Target Bonus”), with the actual bonus amount (the “Annual Bonus”) determined by
the Compensation Committee of the Board of Directors  (the “Board”) (or a
subcommittee thereof) (the “Committee”) based upon achievement of the
performance goals established by the Committee.  Whether Executive receives an
Annual Bonus for any given year, and the amount of any such Annual Bonus, will
be determined by the Committee in its sole discretion based upon the Company’s
and Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Committee.  Executive must remain an active employee through
the end of any given calendar year in order to earn an Annual Bonus for that
year and any such bonus will be paid prior to February 15 of the year following
the year in which Executive’s right to such amount became vested.  Executive
will not be eligible for, and will not earn, any Annual Bonus (including a
prorated bonus) if Executive’s employment terminates for any reason before the
end of the calendar year, except as expressly contemplated in Section 6 below.

 

3.             Standard Company Benefits.  Executive shall be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans that may be in effect from
time to time and provided by the Company to its employees.  The Company reserves
the right to cancel or change the benefit plans or programs it offers to its
employees at any time.

 

4.             Paid Time Off.  Executive shall be entitled to accrue and use
paid time off in accordance with the terms of the Company’s policies and
practices.

 

5.             Expenses.  The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in furtherance or
in connection with the performance of Executive’s duties hereunder. In addition,
the Company will reimburse Executive for his reasonable out-of-pocket expenses
in connection with his commute from his residence in San Diego, California to
the Company’s offices in Santa Barbara, California.  All reimbursements will be
subject to the Company’s expense reimbursement policy as in effect from time to
time.

 

6.             Termination of Employment; Severance.

 

6.1          At-Will Employment.  Executive’s employment relationship is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice.

 

6.2          Termination; Resignation; Death or Disability.

 

(a)           The Company may terminate Executive’s employment with the Company
at any time with or without Cause (as defined below).  Further, Executive may
resign at any time, with or without Good Reason (as defined below).  Executive’s
employment with the Company may also be terminated due to Executive’s death or
disability.

 

(b)           Except as provided in Section 6.3 and Section 6.4 below, if
Executive resigns or the Company terminates Executive’s employment, or upon
Executive’s death or disability, then (i) Executive will no longer vest in any
equity awards, (ii) all payments of compensation by the Company

 

2

--------------------------------------------------------------------------------


 

to Executive hereunder will terminate immediately (except as to amounts already
earned), and (iii) Executive will not be entitled to any severance benefits.  In
addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

 

6.3          Termination without Cause.  In the event Executive’s employment
with the Company is terminated by the Company without Cause (and other than as
result of death or disability), then provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following severance benefits (collectively, the “Severance Benefits”):

 

(a)           The Company shall pay Executive, an amount equal to nine
(9) months of Executive’s then-current Base Salary paid in equal installments on
the Company’s normal payroll schedule over the nine month period immediately
following the date of Separation from Service.

 

(b)           Provided that Executive timely elects continued coverage under
COBRA, the Company shall pay Executive’s COBRA premiums to continue Executive’s
coverage (including coverage for eligible dependents, if applicable) (“COBRA
Premiums”) through the period (the “COBRA Premium Period”) starting on the
Executive’s Separation from Service and ending on the earliest to occur of:
(i) nine (9) months following Executive’s Separation from Service; (ii) the date
Executive becomes eligible for group health insurance coverage through a new
employer; or (iii) the date Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination.  In the event
Executive becomes covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event.  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
pay the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue Executive’s group health coverage in effect on the date of
Executive’s employment termination (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made on the last
day of each month regardless of whether Executive elects COBRA continuation
coverage and shall end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the last day of the 9th calendar month following
Executive’s Separation from Service date.

 

6.4          Termination in Connection with Change in Control.  If Executive is
terminated without Cause (and other than as result of death or disability) or
Executive resigns for Good Reason immediately prior to the closing of a Change
in Control (as defined below) or within twelve (12) months following the closing
of a Change in Control, such termination qualifies as a Separation from Service,
and provided that Executive remains in compliance with the terms of this
Agreement, then (a) Executive will be entitled to all of the Severance Benefits
provided for in Section 6.3 above, and (b) 100% of all of Executive’s
then-outstanding unvested Company equity awards will accelerate and will be
deemed vested and exercisable as of Executive’s Separation from Service.

 

7.             Conditions to Receipt of Severance Benefits.  The receipt of the
Severance Benefits provided in Section 6.3 and Section 6.4 above will be subject
to Executive signing and not revoking a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”) within the time period set forth therein, which shall not exceed 50
days from the date of Executive’s Separation from Service (the “Release
Period”).  No Severance Benefits will be

 

3

--------------------------------------------------------------------------------


 

paid or provided until the Separation Agreement becomes effective.  If the
Release Period described in the preceding sentence spans two calendar years,
then payment of Severance Benefits will in any event commence in the second
calendar year.  Executive shall also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

 

8.             Section 409A.   It is intended that all of the severance benefits
and other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. 
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such time period, all payments deferred pursuant to this Paragraph shall be paid
in a lump sum to Executive, and any remaining payments due shall be paid as
otherwise provided herein or in the applicable agreement. No interest shall be
due on any amounts so deferred.

 

9.             Parachute Payments.  If any payment or benefit (including
payments and benefits pursuant to this Agreement) that Executive would receive
in connection with a Change in Control from the Company or otherwise
(“Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Service Provider, which of the following two alternative
forms of payment would result in Service Provider’s receipt, on an after-tax
basis, of the greater amount of the Transaction Payment notwithstanding that all
or some portion of the Transaction Payment may be subject to the Excise Tax:
(1) payment in full of the entire amount of the Transaction Payment (a “Full
Payment”), or (2) payment of only a part of the Transaction Payment so that
Service Provider receives the largest payment possible without the imposition of
the Excise Tax (a “Reduced Payment”).  For purposes of determining whether to
make a Full Payment or a Reduced Payment, the Company shall cause to be taken
into account all applicable federal, state and local income and employment taxes
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes).  If a Reduced Payment is made,
(x) Executive shall have no rights to any additional payments and/or benefits
constituting the Transaction Payment, and (y) reduction in payments and/or
benefits shall occur in the manner that results in the greatest economic benefit
to Executive as determined in this paragraph.  If more than one method of
reduction will result in the same economic benefit, the portions of the
Transaction Payment shall be reduced pro rata. Unless Executive and the Company
otherwise agree in writing, any determination required under this section shall
be made in writing by the Company’s

 

4

--------------------------------------------------------------------------------


 

independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  Executive and the Company
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section as well as any
costs incurred by Executive with the Accountants for tax planning under Sections
280G and 4999 of the Code.

 

10.          Definitions.

 

10.1        Cause.  For purposes of this Agreement, “Cause” for termination will
mean:  (a) Executive’s willful failure substantially to perform his duties and
responsibilities to the Company or willful, material violation of a policy of
the Company; (b) Executive’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (c) Executive’s willful
breach of any of his obligations under any written agreement or covenant with
the Company; (d) Executive’s material and willful violation of a federal or
state law or regulation applicable to the business of the Company; and
(e) Executive’s conviction or plea of guilty or no contest to a felony.

 

10.2        Change in Control.  For purposes of this Agreement, “Change in
Control” shall have the meaning provided in the Company’s 2014 Equity Incentive
Plan.

 

10.3        Good Reason.  For purposes of this Agreement, Executive shall have
“Good Reason” for resignation from employment with the Company if any of the
following actions are taken by the Company without Executive’s affirmative prior
written consent to such adverse change (which specifically acknowledges
Executive’s waiver of the Good Reason condition with respect to the individual
action that would otherwise form the basis of a resignation for Good Reason): 
(a) a material reduction in Executive’s base salary of 10% or more in the
aggregate during the 12-month period following the closing of a Change in
Control; (b) a material reduction in Executive’s duties (including
responsibilities and/or authorities), provided, however, that a change in job
position (including a change in title) shall not be deemed a “material
reduction” in and of itself unless Executive’s new duties are materially reduced
from the prior duties; or (c) relocation of Executive’s principal place of
employment to a place that increases Executive’s one-way commute by more than
fifty (50) miles as compared to Executive’s then-current principal place of
employment immediately prior to such relocation.  In order to resign for Good
Reason, Executive must provide written notice to the Company’s Chief Executive
Officer within 30 days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for Executive’s resignation, allow the
Company at least 30 days from receipt of such written notice to cure such event,
and if such event is not reasonably cured within such period, Executive must
resign from all positions Executive then holds with the Company not later than
60 days after the expiration of the cure period.

 

11.          Proprietary Information Obligations. Regardless of the reason of
Executive’s termination of employment with the Company, Executive will continue
to comply with the Employee Confidentiality, Inventions and Non-Interference
Agreement entered into in connection with the commencement of his employment
with the Company (the “Confidentiality Agreement”).

 

12.          No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

5

--------------------------------------------------------------------------------


 

13.          Non-Solicitation.  Executive agrees that during the period of
employment with the Company and for twelve (12) months after the date
Executive’s employment is terminated for any reason, Executive will not, either
directly or through others, solicit or encourage or attempt to solicit or
encourage any employee, independent contractor, or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

14.          Dispute Resolution.  To ensure the timely and economical resolution
of disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Los Angeles, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses).  By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.  The
Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  The arbitrator shall:  (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required of the Executive if
the dispute were decided in a court of law.  Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

 

15.          General Provisions.

 

15.1        Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

 

15.2        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

15.3        Waiver.  Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

15.4        Complete Agreement.  This Agreement, together with the
Confidentiality Agreement, constitutes the entire agreement between Executive
and the Company with regard to this subject matter.  It supersedes all previous
agreements and understandings between the parties with respect to the subject
matter hereof and is the complete, final, and exclusive embodiment of the
Parties’

 

6

--------------------------------------------------------------------------------


 

agreement with regard to this subject matter.  This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement cannot be modified or amended
except in a writing signed by a duly authorized officer of the Company.

 

15.5        Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

15.6        Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

15.7        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

15.8        Tax Withholding and Indemnification.  All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities.  Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

 

15.9        Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of California.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

 

SIENTRA, INC.

 

 

 

 

 

 

 

By:

/s/ HANI ZEINI

 

 

Hani Zeini

 

 

Founder and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ JOEL SMITH

 

Joel Smith

 

--------------------------------------------------------------------------------

 